United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        April 8, 2003

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 02-31032
                            Summary Calendar



KARSTON KEELEN,

                                        Plaintiff-Appellant,

versus

BURL CAIN,

                                        Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                 for the Middle District of Louisiana
                             (01-CV-332-C)
                         --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant     Karston    Keelen,   Louisiana    prisoner       #

125690, appeals the district court’s order directing that “the

Clerk    administratively   terminate   this   action   in   his   records,

without prejudice to the right of the parties to re-open the

proceedings upon resolution of the pending appeal.”            The court’s

order further provided that “[t]his Order shall not be considered

a dismissal of this matter, and any party may take action to re-




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
initiate this case should further proceedings become necessary or

desirable.”

     We must examine the basis of our jurisdiction on our own

motion if necessary.    See Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    Federal appellate courts only have jurisdiction over

appeals from (1) final orders under 28 U.S.C. § 1291; (2) orders

that are deemed final due to jurisprudential exception or that

properly can be certified as final pursuant to FED. R. CIV. P. 54(b);

and (3) interlocutory orders that fall into specific classes, 28

U.S.C. § 1292(a), or that have been properly certified for appeal

by the district court, 28 U.S.C. § 1292(b).         See Askanase v.

Livingwell, Inc., 981 F.2d 807, 810 (5th Cir. 1993).    Generally, a

final decision for purposes of § 1291 ends the litigation on the

merits and leaves nothing for the court to do but execute the

judgment.     Briargrove Shopping Center Joint Venture v. Pilgrim

Enterprises, Inc., 170 F.3d 536, 539 (5th Cir. 1999).      Here, the

district court specifically stated that its order was not to be

“considered a dismissal of disposition of the matter,” and that any

party could take action to re-initiate the case.     That order was

not a final judgment.   See id.   As we therefore lack jurisdiction,

this appeal is

DISMISSED.




                                  2